

ELECTRIC SERVICE AGREEMENT
BETWEEN
IDAHO POWER COMPANY
AND
HOKU MATERIALS, INC

 
THIS AGREEMENT FOR ELECTRIC SERVICE is executed on ___9/17/2008_____ by HOKU
MATERIALS, INC, a Delaware Corporation (“Hoku”) and IDAHO POWER COMPANY, an
Idaho Corporation (“Idaho Power”). In consideration of the mutual covenants
hereinafter set forth, the parties hereby agree as follows:

            
SECTION 1 - SPECIAL CONTRACT
 
1.1 This Agreement is a Special Contract as described in Idaho Power’s Schedule
19.

 
SECTION 2 - DEFINITIONS
When used in this Agreement:
 
2.1. “Commission” shall mean the Idaho Public Utilities Commission or its
successor agency.
 
2.2. “Construction Agreement” shall mean that certain Agreement for Construction
of Hoku Electric Substation and Associated Facilities dated as of December 28,
2007, by and between Hoku and Idaho Power, as such may be amended from time to
time.
 
2.3. “Contract Load Factor” shall mean 90 percent for purposes of establishing
the energy blocks for monthly billing.
 
2.4. “Embedded Date” shall mean June 1, 2013.
 
2.5. “Embedded Rate” shall mean the demand and energy rates detailed in the
Company’s then-effective Schedule 19T.
 
2.6. “Excess Demand” shall mean the average kilowatts supplied during the
coincident 15-consecutive-minute period of maximum use each day, adjusted for
Power Factor, which exceeds the Total Contract Demand.
 
2.7. “Excess Energy” shall mean any kilowatt-hours of energy supplied to the
Hoku Facility during the monthly billing period as measured by the metering
equipment located at the Points of Delivery that exceeds the sum of the First
Block Energy and the Second Block Energy.
 
2.8. “First Block Contract Demand” shall mean the monthly number of kilowatts
Idaho Power has agreed to make available to the Hoku Facility in accordance with
the Scheduled Contract Demand in Section 6.
 
2.9. “First Block Energy” shall mean the kilowatt-hours determined by
multiplying the First Block Contract Demand by the number of hours in the
billing period multiplied by the Contract Load Factor.
 
1

--------------------------------------------------------------------------------


2.10. “Hoku Facility” shall mean the Hoku Polysilicon Production complex located
on One Hoku Way, Pocatello, Idaho.
 
2.11. “Interconnection Facilities” shall mean all facilities which are
reasonably required by Prudent Electrical Practices and the National Electric
Safety Code to interconnect and deliver electrical power and energy to the Hoku
Facility, including, but not limited to, transmission facilities, substation
facilities and metering equipment.
 
2.12. “Minimum Billed Energy” shall mean the number of kilowatt-hours determined
by multiplying 50% of the Total Contract Demand for the billing month by the
number of hours in the billing month at the Contract Load Factor.
 
2.13. “Points of Delivery” shall mean the locations specified in paragraph 5.2
where the electrical facilities owned by Hoku are interconnected to the
electrical facilities owned by Idaho Power and where power and energy are
delivered by Idaho Power for the purpose of providing electrical service for the
operations of the Hoku Facility.
 
2.14. “Power Factor” shall mean the percentage obtained by dividing the maximum
demand recorded in kW by the corresponding kilovolt-ampere (kVa) demand
established by Hoku.
 
2.15. “Prudent Electrical Practices” shall mean those practices, methods and
equipment that are commonly and ordinarily used in electrical engineering and
utility operation to operate electrical equipment and deliver electric power and
energy with safety, dependability, efficiency and economy.
 
2.16. “Schedule 19” shall mean the Company’s then effective Idaho Retail Tariff
Schedule 19T.
 
2.17. “Schedule 32” shall mean the Hoku tariff schedule of rates and charges or
its successor schedules.
 
2.18. “Scheduled Contract Demand” is defined in Section 6.1.1 below.
 
2.19. “Second Block Contract Demand” shall mean 25,000 kilowatts.
 
2.20. “Second Block Energy” shall mean the total kilowatt-hours supplied to the
Hoku Facility during the monthly billing period as measured by the metering
equipment located at the Points of Delivery less the First Block Energy, but no
greater than 25,000 kilowatts multiplied by the number of hours in the billing
period multiplied by the Contract Load Factor.
 
2.21. “Total Contract Demand” shall mean the sum of the First Block Contract
Demand and the Second Block Contract Demand as specified in Section 6, and as
such may be modified pursuant to Section 6.2 below.
 
2.22. “Transformer Losses” shall mean energy losses resulting when a transformer
changes the voltage level of alternating current electricity. Transformer losses
will be accounted for in the initial metering installation.

 
SECTION 3 - TERM OF AGREEMENT
 
3.1 This Agreement shall become effective as provided in paragraph 15.1 and
remain in effect through the Embedded Date and will be automatically renewed
thereafter until either Hoku or Idaho Power terminates this Agreement as
provided in paragraph 4.1.
 
2

--------------------------------------------------------------------------------


3.2 It is the intention of the parties that following the Embedded Date, the
parties shall enter into a new Special Contract whereby Hoku shall pay energy
and demand rates that are equal to the lesser of the then-applicable Schedule 19
rate or the average of the contract rates in Idaho Power’s then-effective other
“Special Contracts”. These Special Contract rates will remain in effect on an
interim basis until the next final Commission order in a general rate case
proceeding.
 
3.3 Service under this Agreement will commence June 1, 2009.

 
SECTION 4 - TERMINATION
 
4.1 Notice of Termination: After the Embedded Date, either party to this
Agreement shall have the right to terminate this Agreement by delivering written
notice of termination to the other party. The effective date of termination will
be specified in the termination notice, but such effective date cannot be
earlier than 12 months after the date of the delivery of the notice of
termination. If both parties give notice of termination, the earliest effective
date will prevail. If the effective date of a termination occurs before the new
Special Contract is effective between the Parties as described in Section 3.1
above, then the applicable energy and demand rates shall be the Embedded Rate.
 
SECTION 5 - SERVICES TO BE PROVIDED
 
5.1 Supply Obligation: In accordance with Prudent Electrical Practices and the
provisions of this Agreement, Idaho Power will furnish Hoku’s total requirements
for electric power and energy at the Hoku Facility. Hoku will not resell any
portion of the power and energy furnished under this Agreement.
 
5.2 Points of Delivery: Electric power and energy shall be delivered by Idaho
Power at each point generally described as the load side terminals of the
substation transformer 13.8 kilovolt disconnect switches at the Hoku Facility.
 
5.3 Adjustment for Transformer Losses: Metering on the load side of the
substation transformers will be adjusted for Transformer Losses.
 
5.4 Description of Electric Service: Idaho Power shall supply three-phase, 60 hz
alternating current at nominal 13,800 volts, with a maximum steady state
variation of plus or minus five percent (5%) under normal system conditions.
Consistent with Prudent Electrical Practices, Idaho Power will operate within
the capability of its existing system to minimize voltage level fluctuations,
the normal frequency variation to be within plus or minus 0.05 hz on a 60 hz
base.
 
5.5 Available Capacity: Idaho Power will make power available to Hoku in an
amount equal to the kilowatts of Total Contract Demand shown in Section 6.1.1.
 
5.6 Request for Proposals: During the initial term of the agreement, at Hoku’s
request, Idaho Power will use commercially reasonable efforts to obtain
proposals to supply power to meet Hoku’s summer loads not served by Idaho Power.
Idaho Power will customize such supply request to match Hoku’s requirements.
These additional purchases are subject to Idaho Power’s ability to deliver the
power to Hoku and Hoku’s acceptance of the price and terms of the proposals.
Hoku is responsible for the full costs of these purchases and any associated
transmission and ancillary service expense to transport such purchases to the
Hoku Facility.


3

--------------------------------------------------------------------------------


5.7 Release of First Block Energy: With adequate notice and the written consent
of Idaho Power, Hoku may request a release of all or part of its First Block
Energy purchase commitment in return for credit on its First Block Energy
Charge. The value of the credit will be determined by mutual agreement and will
take into consideration the timing of the notice and Idaho Power’s ability to
manage any supply commitments made on Hoku’s behalf.

 
SECTION 6 - CONTRACT DEMAND
 
6.1 Contract Demand Provisions prior to the Embedded Date: The following
provisions apply during the period of time from June 1, 2009 to the Embedded
Date, while Hoku is changing its load at the Hoku Facility.
 
6.1.1 Scheduled Contract Demand: Hoku agrees to contract for, and Idaho Power
agrees to provide power made available to the Hoku Facility in the following
amounts expressed in kilowatts (the “Scheduled Contract Demand”):


         
First Block
Second Block
 
Time
Contract
Contract
Total Contract
Period
Demand
Demand
Demand
6/1/2009 - 9/15/2009
18,000
25,000
43,000
9/16/2009 - 12/31/2009
39,000
25,000
82,000
1/1/2010 - 6/15/2010
57,000
25,000
82,000
6/16/2010 - 8/15/2010
18,000
25,000
43,000
8/16/2010 - 9/15/2010
42,000
25,000
67,000
9/16/2010 - 12/31/2010
57,000
25,000
82,000
1/1/2011 - 6/15/2011
57,000
25,000
82,000
6/16/2011 - 8/15/2011
18,000
25,000
43,000
8/16/2011 - 9/15/2011
42,000
25,000
67,000
9/16/2011 - 12/31/2011
57,000
25,000
82,000
1/1/2012 - 6/15/2012
57,000
25,000
82,000
6/16/2012 - 8/15/2012
57,000
25,000
82,000
8/16/2012 - 9/15/2012
57,000
25,000
82,000
9/16/2012 - 12/31/2012
57,000
25,000
82,000
1/1/2013 - 5/31/2013
57,000
25,000
82,000

 
Hoku acknowledges that Idaho Power is in the process of expanding its system
capacity and the Company’s ability to provide the amount of power shown above
for the summer load period from 6/16/2012 to 9/15/2012 is contingent on the
timely completion of major transmission and generation projects. Hoku agrees
that if there are delays in the completions of these projects, the amount of
power to be made available to Hoku from 6/16/2012 to 9/15/2012 may be reduced to
match the summer load in the previous year.
 
4

--------------------------------------------------------------------------------


6.2 Contract Demand Provisions after Initial Expansion: After the Embedded Date,
Hoku has the option to increase or decrease its Total Contract Demand level as
follows:
 
6.2.1 Increases to Total Contract Demand: Under the terms of this Agreement,
Hoku may increase the Total Contract Demand above 82,000 kilowatts by increasing
the First Block Contract Demand in increments of 1,000 to 10,000 kilowatts per
year up to a Total Contract Demand of 175,000 kilowatts. Hoku will notify Idaho
Power in writing of the additional capacity requirements at least one year in
advance. The new Total Contract Demand will be in effect for a minimum of one
year. Increases to Total Contract Demand are subject to the availability of
adequate capacity in Idaho Power’s facilities to provide the requested service.
 
6.2.2 Decreases to Total Contract Demand: After the Embedded Date, Hoku may
decrease the Total Contract Demand by reducing the First Block Contract Demand
in decrements of 1,000 kilowatts. Total Contract Demand may not be decreased
below 25,000 kilowatts. Hoku will notify Idaho Power in writing of the decrease
in capacity requirements at least one year in advance. The new Total Contract
Demand will be in effect for a minimum of one year.
 
6.3 Excess Demand: Prior to the Embedded Date, and subject to Section 6.2.1
above, the availability of power in excess of the Total Contract Demand is not
guaranteed, and if the average kilowatts supplied at the Hoku Facility during
the 15-consecutive-minute period of maximum use each day, adjusted for power
factor, exceeds the Total Contract Demand, Idaho Power may curtail service to
the Hoku Facility. Idaho Power reserves the right to install, at any time, at
Hoku’s expense, any device necessary to protect Idaho Power’s system from damage
which may be caused by the taking of Excess Demand. Hoku will be responsible for
any damages to Idaho Power’s system or damages to third parties resulting from
the taking of Excess Demand. Hoku agrees to use its best reasonable efforts to
monitor its electric loads and to advise Idaho Power as soon as possible of the
potential for Excess Demand at the Hoku Facility. Excess Demand will be subject
to the Daily Excess Demand Charge and the Monthly Excess Demand Charge specified
in Schedule 32.
 
6.4 Proration: Billings during months that contain a change in the Scheduled
Contract Demand will be prorated.
 
SECTION 7 - FACILITIES FOR DELIVERY TO HOKU FACILITY
 
7.1 Additional Facilities: The parties acknowledge that they have separately
entered into the Construction Agreement, pursuant to which Hoku is paying Idaho
Power to construct the Interconnection Facilities necessary to provide the Total
Contract Demand under this Agreement. Idaho Power represents and warrants to
Hoku that none of the charges set forth in Schedule 32 include any cost
reimbursement or adjustment that is already being paid by Hoku pursuant to the
Construction Agreement, and that such Interconnection Facilities are sufficient
to supply the Scheduled Contract Demand. To the extent that additional
transmission and/or substation Interconnection Facilities are required to
provide additional service pursuant to Section 6.2.1 above, special arrangements
will be made in a separate Agreement between Hoku and Idaho Power.
 
5

--------------------------------------------------------------------------------


7.2 Operation and Maintenance: Idaho Power will operate and maintain
Interconnection Facilities necessary to provide service to the Hoku Facility.
Such Interconnection Facilities include Interconnection Facilities paid for by
Hoku, including those paid for by Hoku pursuant to the Construction Agreement.
Idaho Power shall operate and maintain such Interconnection Facilities in
accordance with Prudent Electrical Practices.

 
SECTION 8 - CHARGES TO BE PAID BY HOKU TO IDAHO POWER
 
8.1 Rates and Charges: The rates and charges for electrical power, energy and
other services provided by Idaho Power to the Hoku Facility are identified by
component in Schedule 32. The total amount to be paid by Hoku for electric
service to the Hoku Facility will be the sum of the components identified on
Schedule 32.
 
8.2 Power Factor: When the Hoku Facility’s Power Factor is less than 95 percent
during the 15-consecutive-minute period of maximum use for the monthly billing
period, Idaho Power will determine the Total Billing Demand by multiplying the
metered demand in kilowatts by 0.95 and dividing that product by the Power
Factor.
 
8.3 Billing and Metering Provisions: Idaho Power will install and maintain
suitable metering equipment for each Point of Delivery so that coincident demand
and energy consumption can be determined for the billing period.
 
8.4 First Block Contract Demand Charge: The First Block Contract Demand Charge
is fixed and is not subject to change through the Embedded Date. After the
Embedded Date, the Contract Demand Charge is subject to change and revision by
order of the Commission. After the Embedded Date, Idaho Power will advocate for
Commission acceptance of the ratemaking treatment for the Special Contract
described in Section 3.2 above.
 
8.5 First Block Energy Charge: The First Block Energy Charge and Excess Energy
Charge are fixed and are not subject to change through the Embedded Date. After
the Embedded Date, the Energy Charge and Excess Energy Charge are subject to
change and revision by order of the Commission. After the Embedded Date, Idaho
Power will advocate for Commission acceptance of the ratemaking treatment for
the Special Contract described in Section 3.2 above.
 
8.6 Second Block Charges: The Second Block Contract Demand Charge and the Second
Block Energy Charge will increase or decrease uniformly with any base rate
change authorized by the Commission that is applicable to Idaho Power’s Tariff
Schedule 19T through the Embedded Date. After the Embedded Date, the Second
Block Contract Demand Charge and the Second Block Energy Charge are subject to
change and revision by order of the Commission.
 
8.7 Power Cost Adjustment: The Power Cost Adjustment (PCA) rate as defined under
Idaho Power’s Tariff Schedule 55 will be applied to the Second Block Energy
only. The PCA rate will not apply to the First Block Energy or to Excess Energy.
 
8.8 Conservation Program Funding Charge: The Conservation Program Funding Charge
as specified in Idaho Power’s Tariff Schedule 91 for Schedule 19 will be applied
to the sum of the Second Block Charges, Excess Demand Charges, and Excess Energy
Charges.
 
6

--------------------------------------------------------------------------------


8.9 Minimum Energy Charges: Each month Hoku will be billed for the actual
metered kilowatt-hours of energy, but no less than the Minimum Billed Energy
amount defined in Section 2.12.

 
SECTION 9 - PAYMENT OF BILLS/SETTLEMENTS
 
9.1 Billing Data: Hoku shall pay Idaho Power for all services provided under
this Agreement. Invoices for payment for electric services shall be prepared and
submitted to Hoku monthly. All invoices or bills shall contain such data as may
be reasonably required to substantiate the billing.
 
9.2 Payment Procedure: All bills or accounts for electric service owed by Hoku
to Idaho Power hereunder shall be due and payable within fifteen (15) days
following Hoku’s receipt of a bill. Payment will be made by electronic transfer
of funds. Idaho Power will provide Hoku with current ABA routing numbers and
other necessary instructions to facilitate the electronic transfer of funds.

 
SECTION 10 - ACCESS TO PREMISES
 
10.1 During the term of this Agreement, and for a reasonable period following
termination, Idaho Power shall have access to the Hoku Facility premises at all
times for the purposes of reading meters, making installations, repairing and
removing Interconnection Facilities and Idaho Power equipment and for other
proper purposes hereunder.

 
SECTION 11 - ASSIGNMENT
 
11.1 This Agreement shall be binding upon the heirs, legal and personal
representatives, successors and assigns of the parties hereto.

 
SECTION 12 - LIABILITY
 
12.1 Each party agrees to protect, defend, indemnify and hold harmless the other
party, its officers, directors, and employees against and from any and all
liability, suits, loss, damage, claims, actions, costs, and expenses of any
nature, including court costs and attorney’s fees, even if such suits or claims
are completely groundless, as a result of injury to or death of any person or
destruction, loss or damage to property arising in any way in connection with,
or related to, this Agreement, but only to the extent such injury to or death of
any person or destruction, loss or damage to property is not due to the
negligence or other breach of legal duty of such other party; provided; however,
that each party shall be solely responsible for claims of and payment to its
employees for injuries occurring in connection with their employment or arising
out of any workman’s compensation law.
 
12.2 Limitation of Liability: Neither party shall, in any event, be liable to
the other for any special, incidental, exemplary, punitive or consequential
damages such as, but not limited to, lost profits, revenue or good will, or
interest, whether such loss is based on contract, warranty, negligence, strict
liability or otherwise.
 
7

--------------------------------------------------------------------------------


 
SECTION 13 - MODIFICATIONS OF CONTRACT
 
13.1 This Agreement may not be modified except by writing, duly signed by both
parties hereto.
 
SECTION 14 - COMMISSION JURISDICTION
 
14.1 This Agreement and the respective rights and obligations of the parties
hereunder, shall be subject to (1) Idaho Power’s General Rules and Regulations
as now or hereafter in effect and on file with the Commission and (2) to the
jurisdiction and regulatory authority of the Commission and the laws of the
State of Idaho.
 
14.2 The terms, conditions, and rates set forth in this Agreement and Schedule
32 are subject to the continuing jurisdiction of the Commission. The rates under
this Agreement are subject to change and revision by order of the Commission
upon a finding, supported by substantial competent evidence, that such rate
change or revision is just, fair, reasonable, sufficient, nonpreferential, and
nondiscriminatory. It is the parties’ intention by such provision that the rate
making standards to be used in making any revisions or changes in rates, and the
judicial review of any revisions or changes in rates, will be the same standards
that are applicable to Idaho intrastate tariff rates.
 
SECTION 15 - COMMISSION APPROVAL
 
15.1 This Agreement shall become effective upon the approval by the Commission
of all terms and provisions hereof without change or condition.
 

8

--------------------------------------------------------------------------------


 
IDAHO POWER COMPANY
 
BY
/s/ Daniel B. Minor
 
ITS
Senior Vice President, Delivery
 



 
HOKU MATERIALS, INC.
 
BY
/s/ Dustin M. Shindo
 
ITS
CEO
 



9
 
 
 

--------------------------------------------------------------------------------

 

Idaho Power Company
       
I.P.U.C. No. 28, Tariff No. 101
Original Sheet No. 32-1


 
SCHEDULE 32


IDAHO POWER COMPANY
ELECTRIC SERVICE RATE
FOR HOKU MATERIALS, INC.
POCATELLO, IDAHO


ELECTRIC SERVICE AGREEMENT DATED SEPTEMBER 17, 2008




APPLICABILITY


This schedule is applicable to service to Hoku Materials, Inc. (Hoku) served by
Idaho Power Company under the terms of an Electric Service Agreement (ESA) dated
September 17, 2008.


MONTHLY CHARGE


The Monthly Charge is the sum of the following charges and may also include
charges as wet for the in Schedule 55 (Power Cost Adjustment), Schedule 91
(energy efficiency Rider), and Schedule 95 (Adjustment for Municipal Franchise
Fees).


FIRST BLOCK MONTHLY CHARGES


First Block Contract Demand Charge
$2.35 per kW times the First Block Contract Demand


First Block Energy Charge
6.166¢ per kWh times the First Block Energy (subject to the Minimum Billed
Energy amount specified in the ESA)


SECOND BLOCK MONTHLY CHARGES


Second Block Contract Demand Charge
$3.77 per kW times the Second Block Contract Demand


Second Block Energy Charge
2.3769¢ per kWh times the Second Block Energy (subject to Minimum Billed Energy
amount specified in the ESA)


EXCESS DEMAND CHARGES


Daily Excess Demand Charge
$0.50 per each kW of Excess Demand per day


Monthly Excess Demand Charge
$5.00 per kW for the highest Excess Demand recorded during the billing period


EXCESS ENERGY CHARGE


7.708¢ per kWh of Excess Energy


       
IDAHO
Issued by IDAHO POWER COMPANY
Issued Per IPUC Order No. 30035
John R. Gale, Vice President, Regulatory Affairs
Effective - June 1, 2008
 1221 West Idaho Street, Boise, Idaho

 
 
10